Citation Nr: 0810635	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-11 271	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to April 1976.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  This matter 
was originally before the Board on appeal from a May 2001 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).  In a decision issued in 
January 2005, the Board denied the veteran's appeal seeking 
to reopen a claim of service connection for tinnitus.  He 
appealed that decision to the Court.  In January 2007, the 
Court issued an order that vacated the January 2005 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in a January 2007 
Joint Motion by the parties.  In August 2007, the Board 
remanded the case to comply with the mandates of the Court 
order and Joint Motion.

The Veterans Law Judge who issued the January 2005 Board 
decision is no longer with the Board, and the case has been 
reassigned to the undersigned.


FINDINGS OF FACT

1. An unappealed rating decision in July 2000 declined to 
reopen a claim of service connection for tinnitus; the claim 
was originally denied (in January 1984) essentially on the 
basis that such disability was not manifested in service or 
related to service.

2. Evidence received since the July 2000 rating decision is 
new, but either duplicates or is cumulative to evidence then 
of record, or is not material as to whether current tinnitus 
is related to noise exposure in service; it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the July 2000 rating decision is not 
new and material and the claim of service connection for 
tinnitus may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, an 
August 2007 letter issued in response to remands by the Court 
and the Board provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). This letter instructed the appellant 
that since his claim of service connection for tinnitus had 
been subject to a previous final denial, in order for him to 
reopen his claim, he needed to submit new and material 
evidence.  Kent v Nicholson, 20 Vet. App. 1 (2006).  The 
August 2007 letter explained what kind of evidence would be 
new and material and provided him with the regulatory 
definition of new and material evidence that was in effect 
when he filed his claim.  It also informed him of the basis 
for the previous denial and what the evidence must show to 
substantiate a claim of service connection for tinnitus.  Id.  
This letter also notified him of the evidence and/or 
information necessary to establish a disability rating or the 
effective date of an award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The veteran was 
not prejudiced by the untimeliness of the notice; subsequent 
to issuance of complete notice and once the veteran and his 
attorney responded and further development was completed, 
November 2007 and January 2008 supplemental statements of the 
case (SSOC) readjudicated the matter.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) 
(finding that a timing defect can be cured by notice followed 
by readjudication of the claim by the Agency of Original 
Jurisdiction).

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in April 2001 and April 
2002.  The appellant has not identified any pertinent 
evidence that remains outstanding and in a November 2007 
statement indicated that he had no more information or 
evidence to submit.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the veteran's claim was last finally denied 
by the RO in July 2000.  He was properly notified of that 
decision and of his appellate rights, and he did not appeal 
it.  Accordingly, it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, under 
38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Evidence of record in July 2000 included the veteran's 
service medical records and separation examination report 
which are silent for complaints or findings of tinnitus.  The 
veteran's DD Form 214 reflects that his military occupational 
specialty was voice radio operator.
On November 1983 VA ear, nose, and throat examination, the 
veteran complained of hearing loss and constant ringing in 
his ears.  The diagnoses were constant tinnitus aurium and 
bilateral sensorineural hearing loss.  An unappealed January 
1984 rating decision denied service connection for tinnitus, 
finding that such disability was not noted in (and by 
inference was unrelated to) the veteran's service.

In June 2000, the veteran submitted a claim of service 
connection for constant ringing in his ears.  He stated that 
at his service separation examination he was told he had 
tinnitus.  A report of audiological testing by his employer 
contains no mention of tinnitus complaints.  

Evidence added to the record since July 2000 includes June 
2000 to October 2007 VA treatment records that consistently 
report subjective tinnitus as one of the veteran's medical 
conditions.  

A November 2000 VA audiology consultation report shows the 
veteran reported a history of tinnitus and in service and 
post-service noise exposure.  

On April 2001 VA examination, the veteran described a 
constant bilateral ringing that was worse on the right with a 
gradual onset 15 to 20 years earlier.  He reported no history 
of ear pathology.  He provided a history of noise exposure as 
a result of construction work "all my life," working in a 
sugar factory off and on, and hunting.  In service he had 
worked as a voice radio teletype operator.  The examiner 
stated that there was no evidence of record to support the 
onset of tinnitus during service and that it was less likely 
than not that the veteran's tinnitus was related to noise 
exposure in service.  The examiner noted that the veteran's 
first documented complaint of tinnitus was in 1983, and that 
he had a history of occupational noise exposure after 
service.

On April 2002 VA examination, the veteran reported he had a 
constant bilateral high-pitched tinnitus that started in the 
1980s.  He stated that he had been exposed to excessive noise 
in service working around teletypes, voice radios, and M-16s.  
The examiner noted that he had noise exposure and hearing 
loss prior to entering service and that there was no evidence 
in his service records documenting that he had tinnitus 
during service.  It was noted that the veteran had additional 
noise exposure after service, but prior to his 1983 VA 
examination.  The examiner concluded that there was not 
enough evidence available to substantiate the veteran's 
claims of having tinnitus in service and that it was less 
likely than not that the veteran's tinnitus was caused by 
excessive noise while in the military.  

An undated letter from the veteran's sister states that the 
veteran did not have problems with his hearing before 
service, but that he had difficulty hearing after service.  
He would often ask people to repeat themselves.  

A February 2005 statement from the veteran reports that he 
did not think there would be any remarks about tinnitus in 
his service medical records because there was no treatment 
for tinnitus at that time.  He stated he complained about 
tinnitus during service, but was told just to live with it.  
He reported that in his post-service jobs, he always wore 
hearing protection and that in his construction job he was 
away from immediate noise producing areas and the noise he 
was exposed to there was no greater than what would be 
encountered in normal everyday life.

VA treatment records and VA examination reports are "new" 
in that they were not before the RO at the time of the last 
prior final denial in July 2000.  However, as they do not 
tend to relate the veteran's tinnitus to service, they do not 
bear directly and substantially on the matter under 
consideration, and are not material.  VA treatment record 
notations that the veteran has subjective tinnitus are merely 
cumulative of information of record in July 2000.  April 2001 
and April 2002 VA examination reports opine that it is less 
likely than not that his tinnitus is related to service.  
Hence, they are not so significant that they need to be 
considered in order to fairly decide the merits of his claim 
as they are against his claim.

The veteran's sister's statement is new as it was not 
previously of record; however, it is not material as it talks 
about the veteran's hearing loss and does not provide any 
information regarding tinnitus.  

Regarding the veteran's own opinion/assertions that he has 
tinnitus related to service, such opinion is not competent 
evidence, as he lacks medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While his statements that 
he experienced tinnitus during service and regarding noise 
exposure are credible, they are essentially cumulative of 
information previously of record, do not provide a more 
complete picture of the origin of tinnitus, and are not so 
significant that they must be considered. 

In sum, no item of evidence received subsequent to the RO's 
July 2000 rating decision bears directly and substantially 
upon the specific matter at hand, or is so significant that 
it must be considered in order to fairly decide the merits of 
the claim of service connection for tinnitus.  In fact, to 
the extent that competent evidence added to the record since 
July 2000 addresses the matter of the etiology of the 
veteran's tinnitus, it is counter to his claim.  Accordingly, 
the additional evidence received since July 2000 is not "new 
and material evidence," and the claim of service connection 
for tinnitus may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


